DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 19, after “first barrier”, --liner--has been inserted.
In claim 1, line 17, after “first barrier”, --liner--has been inserted.
In claim 1, line 18, after “first barrier”, --liner--has been inserted.

Allowable Subject Matter
Claims 1-6, 8-13, 21-25 and 28-30 are allowed.
	The following is an examiner’s statement of reasons for allowance: Claims 1-6, 8-13, 21-25 and 28-30 are allowable because prior art does not disclose alone or in combination with the limitations of the independent claims 1, 8 and 21 such as “a third conductive line in the etching stop layer, the second dielectric layer, the first barrier liner, and the third dielectric layer; and a third barrier liner surrounding a sidewall of the third conductive line, wherein the third barrier liner penetrating through the second dielectric layer, the first barrier liner, and the third dielectric layer and has a bottom surface in direct contact a top surface of the etching layer” (claim 1)… “an etching stop layer between the first dielectric layer and the second dielectric layer; a fifth conductive feature in the etching stop layer, the second dielectric layer, the first barrier liner, and the third dielectric layer; and a third barrier liner surrounding a sidewall of the fifth conductive feature, wherein the third barrier liner penetrating through the second dielectric layer, the first barrier liner, and the third dielectric layer, and wherein a bottom surface of the third barrier liner is separated from a bottom surface of the fifth conductive feature by the etch stop layer” (claim 8)… “a fourth conductive feature having a second via portion and a second line portion over the second via portion, wherein the second via portion is in the first dielectric layer and the etching stop layer, and the second line portion is in the second dielectric layer; and a third barrier liner surrounding sidewalls of the second via portion and the second line portion, wherein the third barrier liner has a bottom surface in direct contact a top surface of the etching stop layer, and the third barrier liner extends through the first dielectric layer, the second dielectric layer, and the first barrier liner” (claim 21).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822